TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 25, 2015



                                      NO. 03-14-00593-CV


               Comed Medical Systems, Co., Ltd. d/b/a GEMSS Medical and
              GEMSS North America Inc., f/k/a GEMSS USA Inc., Appellants

                                                 v.

                AADCO Imaging, LLC and AADCO Medical Inc., Appellees




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                    OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on August 28, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s order.   We affirm the district court’s temporary injunction in favor of

AADCO, with one narrow exception—the order’s requirement that GEMSS “cease the

publication of all communications . . . stating that the [MDA] has been terminated or is

ineffective,” to the extent it prohibits GEMSS from advocating its positions in the pending

arbitration proceedings or any subsequent or related judicial proceedings. The order is remanded

to the district court for further proceedings to address that feature of the order. Each party shall

pay the costs of the appeal incurred by that party, both in this Court and the court below.